Citation Nr: 1700692	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  02-21 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date prior to April 26, 2004 for radiculopathy in both the left and right lower extremities. 

2.  Entitlement to an extraschedular evaluation for a chronic low back strain disability.
 
3.  Entitlement to an extraschedular evaluation for chronic fatigue syndrome. 

4.  Entitlement to a total disability rating due to individual unemployability (TDIU) for the period prior to November 16, 1999.


REPRESENTATION

Veteran is represented by:	Texas Veterans Commission



WITNESS AT HEARINGS ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1981 to September 1992.

This case originally came before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In an October 2008 decision, the Board, in pertinent part, denied the Veteran's claim of entitlement to an initial rating in excess of 10 percent for low back strain prior to September 26, 2003, and in excess of 20 percent thereafter, as well as his claim for an initial rating in excess of 40 percent for chronic fatigue syndrome (CFS) prior to August 15, 2000.  The Veteran appealed the October 2008 decision to the United States Court of Appeals for Veterans Claims (Court). 

Pursuant to a Joint Motion for Partial Remand (May 2010 Order), the Court vacated that portion of the October 2008 decision which denied the Veteran's claims for increased disability ratings for his back disability and CFS.  

Subsequently, in September 2010, the Board denied the Veteran's claim for entitlement to an initial disability rating in excess of 10 percent for his chronic low back strain, granted a rating of 20 percent from February 6, 1998, and denied a rating in excess of 20 percent from September 26, 2003.  The Board also denied entitlement to an initial rating in excess of 40 percent for CFS.  The Board remanded the issues of entitlement to extraschedular evaluations for his low back strain and CFS.

In November 2011, the Board remanded the issues of entitlement to extraschedular evaluations for his low back strain and CFS for a hearing before a member of the Board.  

The Veteran provided testimony at a March 2012 hearing in Waco, Texas before the undersigned Veterans Law Judge (VLJ) Mason on the issue of entitlement to an earlier effective date for award of service connection for radiculopathy in both lower extremities.  However, during the hearing, the Veteran also discussed the issues of entitlement to extraschedular ratings for his back and CFS prior to November 1999 as well as entitlement to a TDIU prior to November 1999.  A transcript of that hearing has been associated with the claims file.  

In May 2012, the Board remanded the matters for additional development.  

In August 2013, the Board again remanded the claims to satisfy the Veteran's request for a hearing before a member of the Board.  In the Remand, the Board noted that the May 2010 Joint Motion for Partial Remand did not preserve the Board's October 2008 conclusion that the Veteran was ineligible for extraschedular evaluations of his back and CFS disabilities after November 1999.  The Board recharacterized the issues of entitlement to extraschedular evaluations for his low back strain and CFS to reflect consideration both prior to November 1999, and after November 1999.

In April 2016, the Veteran provided testimony at a hearing in Waco, Texas before the undersigned VLJ Heneks on all issues on appeal, to include entitlement to extraschedular ratings for back and CFS for the entire pendency of the appeal.  A transcript of that hearing has been associated with the claims file.

When two hearings have been held on the same issue or issues before different VLJs, the Board must assign the case to a panel of not less than three VLJs to render a decision.  See 38 U.S.C. § 7102(a) (West 2014); 38 C.F.R. § 19.3 (2015).  When this occurs, the appellant must be afforded the opportunity to present testimony before the third VLJ assigned to the panel.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  During the April 2016 hearing, the Veteran waived an opportunity to have a hearing before a third VLJ signing this panel decision.  Id. (See April 2016 Transcript (T.) at page (pg.) 28).  This decision is being rendered by a panel of three VLJs.  38 U.S.C.A. §§ 7102(a), 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).

With respect to the claim for entitlement to TDIU prior to November 16, 1999, this matter was previously denied in the October 2008 Board decision and considered abandoned by the parties in the May 2010 Court Order.  However, the Veteran has raised the matter again during the pendency of the appeal, and it was incorporated in a January 2015 supplemental statement of the case (SSOC), and the Veteran provided testimony on the issue during both the March 2012 and the April 2016 Board hearings.  Given that the Veteran's claim for extraschedular evaluation for low back strain has remained pending since January 1994 and the Veteran's assertions that his disability limited him to marginal employment since 1994, the issue of entitlement to TDIU prior to November 16, 1999 is currently on appeal. 

The issues of entitlement to extraschedular ratings for low back strain and CFS disabilities as well as entitlement to TDIU prior to November 16, 1999 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On January 4, 1994, VA received the Veteran's claim for entitlement to service connection for low back disability, which was granted and assigned a compensable evaluation in a July 1999 rating decision.  The Veteran initiated an appeal as to the initial assigned rating for lumbar spine disability, to include consideration any of neurologic impairment (claimed as radiating pain and numbness) in the lower extremities.  

2.  The Veteran's appeal was continuously adjudicated thereafter, including in the June 2004 rating decision, in which the RO awarded separate 10 percent evaluations for radiculopathy of the each lower extremity as secondary to low back disability, effective from April 26, 2004. 

3.  The date entitlement arose for radiculopathy in both lower extremities is April 26, 2004, which is the date of a VA examination first confirming a diagnosis of neurologic abnormalities.  


CONCLUSION OF LAW

Entitlement to an effective date prior to April 26, 2004 for the grants of separate 10 percent evaluations for radiculopathy in the left and right lower extremities associated with the low back disability have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

The Board notes that the issue of entitlement to earlier effective dates for the grants of separate ratings for radiculopathy in right and left lower extremities is a downstream issue, arising from the initial evaluation assigned for the disability once the RO awarded service connection.  For downstream issues, additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  The record includes the Veteran's service treatment records, post-service VA and private treatment records, VA Vocational Rehabilitation and Education records, employment records from Department of Labor and United States Postal Service, and records from Social Security Administration, as well as the Veteran's lay statements and testimony.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Earlier Effective Date for Grant of Service Connection 

The Veteran seeks effective dates earlier than April 26, 2004, for the grants of separate compensable evaluations for radiculopathy in the right and left lower extremities.

The statutory guidelines for the determination of an effective date of an award are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400.

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a grant of direct service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.  Under 38 C.F.R. § 3.400 (b)(2)(ii), the effective date for presumptive service connection will be the date entitlement arose, if a claim is received within one year after separation from active service.  Otherwise, the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.

VA law provides that the effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98. 

VA amended its adjudication regulations on March 24, 2015, to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the claim in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015, will be applied.

Under the old regulations, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a claimant or the claimant's representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (in effect prior to March 24, 2015).

There is no set form that an informal written claim must take.  All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by VA, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).  Case law is clear that this means the claimant must describe the nature of the disability for which he is seeking benefits, such as by describing a body part or symptom of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

In this case, the Veteran seeks earlier effective dates prior to April 26, 2004 for the separate 10 percent evaluations for radiculopathy in the right and left lower extremities.  He asserts that the effective dates for the separate 10 percent evaluations should date back to his original claim for entitlement to service connection for low back disability that VA received on January 4, 1994. 

A review of the record shows that on January 4, 1994, VA received the Veteran's claim for entitlement to service connection for low back disability, which was granted and assigned a compensable evaluation in a July 1999 rating decision.  The Veteran appealed the initial assigned rating for low back disability, to include consideration of any neurologic impairment (claimed as numbness and weakness) in both lower extremities.  The Veteran's claim was continuously adjudicated thereafter, including in the June 2004 rating decision, in which the RO awarded separate 10 percent evaluations for radiculopathy in the right and left lower extremities as secondary to low back disability, effective from April 26, 2004.  In this regard, the separate evaluations were awarded during the pendency of the Veteran's original appeal for an initial increased rating for his back disability.  

With regard to the date of entitlement, the term "date entitlement arose" is not defined in the current statute or regulation.  However, the Court has interpreted it as the date when the claimant met the requirements for the benefits sought.  This is determined on a "facts found" basis.  See 38 U.S.C.A. § 5110(a) (West 2014); see also McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  It is important to note that an effective date generally can be no earlier than the "facts found."  DeLisio v. Shinseki, 25 Vet. App. 45 (2011).  These "facts found" include the date the disability first manifested and the date entitlement to benefits was authorized by law and regulation.  See generally 38 C.F.R. § 3.400.  For instance, if a claimant filed a claim for benefits for a disability before he actually had the disability, the effective date for benefits can be no earlier than the date the disability first manifested.  Ellington v. Peake, 541 F.3d 1364, 1369-70 (Fed. Cir. 2008).  

During the pendency of the Veteran's initial increased rating appeal, effective September 26, 2003, substantive changes were made to the schedular criteria for evaluation of diseases and injuries of the spine, including providing for a separate compensable evaluation for any associated objective neurologic abnormalities under the appropriate diagnostic code.  See 38 C.F.R. § 38 C .F.R. § 4.71a, general rating formula for diseases and injuries of the spine, Note (1) (2015).

Prior to the 2003 amendments, the rating criteria for evaluating a lumbar spine disability included evaluation of neurologic impairment under Diagnostic Code 5294 for sacro-iliac injury and weakness, which was rated by comparison to Diagnostic Code 5295 for lumbosacral strain.  38 C.F.R. § 4.71a, Diagnostic Codes 5294 and 5295 (in effect prior to September 26, 2003).  The amended 2003 regulations as of September 26, 2003, provide for separate evaluations for neurologic impairments affecting each extremity as a result of spine disability.  38 C.F.R. § 38 C .F.R. § 4.71a, general rating formula for diseases and injuries of the spine, Note (1).  The Veteran was assigned the separate 10 percent evaluations for each lower extremity radiculopathy as secondary to his low back disability in accordance with Note (1) of the amended regulations.  Id.  

Pursuant to VA General Counsel Opinion, a new law or regulation has prohibited "retroactive effects" if it is less favorable to a claimant than the old law or regulation; while a liberalizing law or regulation does not have "retroactive effects."  If there are no resulting retroactive effects, VA ordinarily must apply the new provision-however, at no point prior to the effective date of that provision.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 69 Fed. Reg. 25179 (2004); see also 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114 (2015).   

In application to this case, the Board acknowledges that the Veteran's claim for low back spasms was received on January 4, 1994.  Although the Veteran has complained of radiating pain as well as symptoms of numbness and weakness in his lower extremities prior to April 26, 2004, the objective medical evidence of record does not demonstrate neurologic involvement in the lower extremities until the April 26, 2004 VA examination.  See the reports of VA examinations dated in June 1994, February 1998, May 1999, August 2000, and April 2004.  Notably, the findings from a June 1994 Electromyogram (EMG) and Nerve conduction velocity (NCV) tests revealed no abnormalities in the lower extremities.  

Private medical records do show that the Veteran was assessed with lumbar radiculopathy following a low back injury in August 1999; however, clinical evaluation at that time revealed no neurologic abnormalities in the lower extremities despite the Veteran's complaints of radiating pain into his left buttocks.  See September 1999 and December 1999 private treatment records, as well as June 2000 physicians report for the United States Department of Labor.  The findings from an August 2000 EMG and NCV tests again revealed no abnormalities in the lower extremities.  The report of a January 2001 VA examination continued to show a normal neurologic evaluation.  

The Board acknowledges that the Veteran asserted his lumbar spine disability included radiculopathy in his lower extremities following the 2001 VA examination.  See November 2001 statement in support of the case.  However, the April 2004 VA examination report contains the first objective medical evidence of neurologic abnormalities in the lower extremities, manifested by decreased sensation and decreased reflexes.  The April 2004 VA examination report shows that the Veteran was diagnosed with radiculopathy in the right and left lower extremities based on those findings. 

The objective medical evidence of record does not demonstrate radiculopathy in the lower extremities until the April 26, 2004 VA examination, the date the RO has determined as the current assigned effective date for the separate 10 percent rating evaluations.  Accordingly, the Board finds that April 26, 2004 is the date the Veteran met the requirements for the benefit sought.  Effective dates earlier than April 26, 2004 for the grant of separate awards for radiculopathy in both lower extremities must be denied because the record does not show that there was a diagnosis based on objective findings prior to April 2004.  See 38 C.F.R. § 3.400.

The applicable law and regulations on the assignment of effective dates are binding in determining the outcome of this matter.  See 38 U.S.C.A. § 7104(c) (West 2014).  Here, based on a review of the evidence the Board finds that the assigned effective dates for the separate 10 percent evaluations for bilateral lower extremity radiculopathy prior to April 26, 2004 is not warranted.  See 38 C.F.R. §§ 3.114(a), 3.400(p).  The Veteran's claim must be denied. 


ORDER

Entitlement to effective dates prior to April 26, 2004 for the grants of separate evaluations for radiculopathy in the left and right lower extremities associated with the low back disability, is denied.


REMAND

The Veteran seeks entitlement to extraschedular evaluations for low back strain and CFS as well as entitlement to TDIU prior to November 16, 1999.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the claims. 

In May 2012, the Board remanded the issues on appeal, in pertinent part, to refer them to the Director of the Compensation and Pension Service for consideration of extraschedular evaluations since November 16, 1999.  Evidence in the claims file, specifically the June 2013 SSOC, indicates a June 2013 memorandum from the Director of the Compensation and Pension Service was received on the issue of consideration extraschedular evaluations since November 16, 1999.  However, this memorandum report is missing from the Veteran's claims file.  VA generated documents are constructively part of the record before the Board even where they are not actually contained in the record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, a remand is necessary to obtain a copy of this memorandum. 

The Board finds that the claim for a TDIU prior to November 1999 is inextricably intertwined with the claims for extraschedular consideration since those matters have been pending since January 1994 and the Veteran's asserts that his disabilities have limited him to marginal employment since 1994.  As such, the claim for a TDIU prior to November 1999 must be deferred pending adjudication of the Veteran's claim for extraschedular considerations for his back and CFS.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Update the claims folder with the Veteran's VA treatment records dated since March 2013.

2. Associate a copy of the June 3, 2013 memorandum from the Director of Compensation and Pension Services on the issue of extraschedular evaluations since November 16, 1999 as identified in the June 2013 SSOC.  If the memorandum is unavailable, please associate a memorandum with the record that details the efforts made to obtain it.

3. If a copy of the June 2013 memorandum from the Director of Compensation and Pension Services is unavailable, then take appropriate steps to refer the Veteran's claims of entitlement for extraschedular evaluations for his low back disability and chronic fatigue syndrome to the Director, Compensation and Pension Services, for a determination as to whether any extraschedular rating is warranted AFTER November 16, 1999.  The Director, Compensation and Pension Services, must provide adequate reasons and bases for any decision.

4. Subsequently, re-adjudicate the Veteran's claims.  If the claims are not granted in full, the Veteran and his representative must be provided a SSOC.  The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue remaining on appeal.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).











	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




___________________________			     __________________________
     S. HENEKS					    CHERYL L. MASON
     Veterans Law Judge,  			Veterans Law Judge, 
      Board of Veterans' Appeals 			 Board of Veterans' Appeals



______________________________
MICHAEL LANE
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


